Title: To James Madison from Christopher Ellery, 30 September 1810
From: Ellery, Christopher
To: Madison, James


Sir,Providence, R. I. September 30. 1810.
When, the last winter, the late Mr. Cushing, then one of the justices of the supreme court, U. S. left this town on his way to the seat of government, intending there to give in his resignation, I had the honor of writing to you, and of inviting your attention towards the state of Rhode Island; naming from among her citizens a successor. The old gentleman proved too infirm to reach Washington, but his bones having lately been deposited with those of his fathers, and a vacancy thus produced, it has occurred to the minds of many persons here, that, very possibly, in selecting a Judge to fill the place, the President might be inclined to distinguish this state by the appointment, provided that a suitable character should be found in her corps of lawyers for a station so exalted. The claim for distinction as a state is, of course, on the score of favor; to expect which the ground, perhaps, is the failure heretofore in calculations of this sort, and the consequent greater probability of success at the present or on some future occasion: but supposing that a disposition to yeild somewhat to the real or imaginary merits of Rhode Island has an existence in the breast of the President, where is the man worthy of his approbation and the honor of filling the vacant seat in the supreme court? As an answer to this question none better could be offered than the letter of Col. Wheaton, Smith, Coles & myself, addressed to the President a few days since, upon the subject of this letter. It is true that other men might recommend other persons, but it is as true that no names could be of equal weight with those who know men and motives as existing here. However, there are among us, persons, high too in office, who may, if they have not already, propose such characters as David Howel, Esquire; in relation to which it is only necessary to observe, that it is contemplated to forward a remonstrance that shall exhibit him in proper light. Thus far, Sir, I have written without regard to the fact that Mr. Granger will be presented by his friends for the vacant seat on the bench of the supreme court; and that, if preferred, he will reside in the circuit, possibly in this state. Until yesterday no intimation of this came to our ears. It is suggested, also, that an approbation of Mr. Granger, signified from this quarter, might have the tendency to further his advancement. Mr. Granger has for many years stood well with us, but what, now, can we, with propriety, attempt in aid of him. For myself, I am peculiarly and unpleasantly situated. Mr. Robbins is my brother-in-law & friend. My debts of friendship to Mr. Granger can never be paid. Their talents entitle either of them to the elevation where their friends would be happy to place them. The names which, in my estimation, must most weigh, are proffered for Mr. Robbins; yet my intimate acquaintance with these gentlemen enables me to say, that the appointment of Mr. Granger would be agreeable to them and to the people of this state generally; but this is not said to prejudice the appointment of Mr. Robbins.
Obtrusive I must appear to be, but duty & friendship propel; and while acting in obedience to their injunctions my errors cannot be unpardonable: nor am I, how great soever my infirmities, wanting in the most perfect respect for you, Sir; of which I beg leave to offer assurances, and of the devotion with which I am Yr. Mt. Ob. servant
Christ. Ellery
